758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DONALD L. SHANE, PETITIONER-APPELLANT,v.UNITED STATES OF AMERICA, RESPONDENT-APPELLEE.
NO. 84-1444
United States Court of Appeals, Sixth Circuit.
2/21/85

ORDER
BEFORE: ENGEL, JONES, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the appellee's motion to dismiss the appeal as moot and the appellant's opposition thereto.


2
Appellant appeals from the district court's May 1, 1984, order granting a motion to dismiss the petition to quash a summons directed to Ford Motor Company and dismissing the action.  After the notice of appeal was filed, Ford Motor complied with the summons.  Since the party to whom the summons was issued has fully complied, no controversy exists and the appeal is moot.  United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980), cert. denied, sub nom.  Schwallier v. United States, 450 U.S. 1042 (1981); United States v. Patmon, 630 F.2d 458 (6th Cir. 1980).


3
It is ORDERED that the motion to dismiss the appeal be granted and the case is remanded to the district court to vacate its May 1, 1984, order.